DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 33-48 in the reply filed on June 27, 2022 is acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of U.S. Patent No. 10,669,203 (parent to instant application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or otherwise significantly overlap the instant claims.  

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 should be amended to reflect that the parent application, U.S. Patent Application Ser. No. 15/248,886, is now U.S. Patent No. 10,669,203.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 48, depending from independent claim 33, states that the ground recycled shingle material comprises a powder having no more than 3% (inclusive of 3%) moisture content.  
While the material being in the form of a powder may be considered a further limitation upon the parent claim (i.e. parent claim 33 merely requires the material to be in a ground form, not necessarily powdered), claim 33 requires that the moisture content  is “less 3%” (exclusive of 3%).  Because the moisture content range of dependent claim 48 is inclusive of 3%, it is technically broader in scope than parent claim 33, which is exclusive of 3%.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zickell (US 6,290,152) in view of Chiovitti (US 5,337,965).  
Regarding claim 33, Zickell teaches an asphalt based material recycling system which may be used to recycle asphalt roof shingles (col. 5, lines 33-37).  
While Zickell teaches that the granules may be processed together with the rest of the shingle (col. 5, lines 40-42), it is known in the art to separate the component portions prior to further processing.  
Chiovitti, in a similar invention directed toward the recycling of asphalt based roofing materials (title), teaches the separation of roofing material asphalt from aggregate so that the two may be recycled into mutually exclusive products, wherein the aggregate may be used in construction work to be combined with cement (col. 1, lines 16-21).  Chiovitti teaches that the shingles are first cut into small pieces or bodies which are preferably a half inch (1.27 cm) or smaller in size (col. 4, lines 42-45).  Chiovitti particularly teaches a shredder for the purpose of reducing the shingles to particles (col. 6, lines 55-59).  This is considered to encompass the claimed grinding or at the very least grinding would have been a conventionally known alternative for such a purpose.  The particles are added to water to form a slurry, and sent to component separators to separate the asphalt material from the aggregate, wherein the separated asphalt is pumped to a filter press which dewaters the asphalt (col. 6, line 55-col. 7, line 14).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the granules from the asphalt in the shingle materials, such as by the process taught by Chiovitti, prior to further processing according to Zickell so that the granules can be used for materially different products, such as construction fillers, as taught by Chiovitti.  
It is noted that Chiovitti teaches dewatering of the material, as shown above, and Zickell teaches that the asphalt material may first be dried in a drying apparatus in order to remove a significant amount of the moisture or gases from the asphalt material prior to heating and milling (col. 6, lines 34-40).  Regarding the instantly claimed requirement that the moisture content of the ground recycled shingle material be less than 3% (instant claims 33 and 48), such prior art teachings for drying suggest removal of moisture approaching zero %.  The overlapping teachings are considered to render the claimed moisture content prima facie obvious, absent a showing of unexpected results.  
Further regarding instant claim 33, Zickell teaches that the shingle asphalt material is heated to about 200-450°F (about 93-232°C) in a simultaneous heating and milling step, wherein virgin asphalt in liquid form can be added during the milling process (col. 5, line 60-col. 6, line 5).  The milling of the liquefied asphalt materials is considered to constitute the claimed wet grinding, as defined by the instant specification.  Such a process is considered to constitute the claimed heating, mixing, and wet processing steps.  Note that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.).  Further, Zickell teaches that the heating and milling is preferably performed until the particles in the asphalt material are reduced into smaller sized particles, preferably passing through approximately 200 mesh (col. 5, lines 62-66), which are particle sizes of 74 µm or smaller.  
Note that Zickell teaches an alternative embodiment including a second milling apparatus (Figs. 1 and 2).  In such an instance, the first heated milling apparatus could be considered to constitute the claimed heated slurry tank and the second milling apparatus could be considered to constitute a distinct wet grinding machine, as claimed.  
Regarding claims 34 and 36, the process of Zickell, as combined with Chiovitti, teaches the processing of asphalt shingle materials, similar to the claimed process.  Insomuch as conventionally known roofing shingles would be expected to comprise fine fillers and asphalt, so too would the shingles of Zickell and Chiovitti.  
Regarding claims 35 and 39, the heated milling apparatuses taught by Zickell are considered to at least encompass stirred ball mills and attritors.  
Regarding claim 37, Zickell teaches that the heat in the asphalt drives off the moisture, preventing foaming in the mill (col. 3, lines 22-23).  As Zickell clearly teaches away from foaming of the asphalt material during processing, it would have been obvious to one of ordinary skill in the art at the time of the invention to further utilize defoamers or antifoaming agents to the extent that additional foaming would otherwise occur and/or to the extent that an end user desires/requires the product to have an even lesser degree of foaming to occur.  
Instant claim 38 is considered to describe effects observed during the claimed process.  As Zickell, as combined with Chiovitti, teaches a process that is substantially similar to that of claim 33, as shown above, any aged asphalt that is produced during such a process would likewise be expected to be rejuvenated during the wet processing.  
Regarding claims 40 and 41, Zickell teaches that the asphalt mixture is preferably heated and milled until the particles are about 74 µm or less, as shown above.  Such overlapping ranges are considered to constitute prima facie obviousness.  
Regarding claim 42, the shingle materials of Zickell and Chiovitti are taught to contain at least granules/aggregates, as shown above.  
Regarding claim 43, the claimed processes/apparatuses used to derive the claimed ground recycled shingle material are not actively claimed as a part of the instant process, and therefore are not considered to further limit the claimed process.  That said, Chiovitti teaches that a shredder may be used to initially reduce the roofing material size, which is considered to be a form of a milling device.  Chiovitti also teaches that the prior art processes teach shredding of the material followed by grinding, such as with a hammer mill (col. 2, lines 59-64).  Use of any conventional means for particle size reduction is considered to be prima facie obvious.  
Regarding claim 44, Zickell, as combined with Chiovitti, teaches the removal of the granule material from the asphalt shingles, as shown above.  
Regarding claim 45, Zickell teaches that the additives including the virgin asphalt can be added to the heated milling apparatus to further liquefy or otherwise improve the desired characteristics of the asphalt based material being recycled, to maintain a proper liquefied consistency (viscosity) allowing the recycled asphalt material to be poured, pumped, or otherwise dispensed from the heated milling apparatus, and to provide the required characteristics of the recycled material such as melt point (col. 6, lines 3-16).  As the additive materials are taught to be result effective variables, optimal amounts of each material could have been determined through routine experimentation.  The addition of virgin asphalt with recycled asphalt material is extremely well known in the art.  
Regarding claims 46 and 47, Zickell teaches that additives such as plastics (which are polymers) and oils may be used (col. 6, lines 4-6).  


Claims 33, 34, 36-38 and 40-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zickell (US 6,290,152) in view of Chiovitti (US 5,337,965).  
Regarding claim 38, Zickell teaches that the heat drives off moisture, as described above.  
Regarding claims 50 and 51, Zickell teaches that the liquefied recycled asphalt-based suspension can be stored and/or reused in the manufacture of asphalt based products such as asphalt based roofing products, asphalt paving compositions, roof cements and other applications (col. 5, lines 41-46).  

Response to Arguments
Applicant's arguments filed October 31, 2018 have been fully considered but they are not persuasive.  Applicant states that the claimed process involves preheating a virgin asphalt material in a slurry tank, adding ground recycled shingle material thereto to form a mixture, and subsequently passing said mixture on to a wet grinding machine.  Applicant argues that the prior art process of Zickell does not separately mix such a slurry and then grind, but instead the asphalt material (both virgin and recycled shingle) are simultaneously heated and milled in a heated milling apparatus.  While Applicant’s statements are technically correct, Applicant has failed to show how the claimed process is inventive over the prior art of record.  As stated both above and in previous Office actions, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Meaning, Zickell, as combined with Chiovitti, satisfies all of the process limitations except for separating the heating and wet grinding into two separate steps.  However, virgin asphalt material is still mixed with recycled shingle material in a heated container, and subjected to a wet grinding process.  Absent new or unexpected results, the separation of the heating and milling of Zickell, as combined with Chiovitti, into individual steps is considered to be prima facie obvious.  Applicant has stated that the claimed process can keep the asphalt material in suspension as any residual trace amounts of water trapped in the ground recycled shingle is released as steam.  This is not unexpected nor does it appear to be an issue in the process of Zickell, as Zickell explicitly discusses this issue (Zickell, col. 2, lines 29-32) and states that the asphalt based material is able to be heated without any danger of pressure build up and subsequent explosion (col. 2, lines 52-54).  Regardless, it has been additionally pointed out above that Zickell teaches an embodiment utilizing a second heated milling apparatus (Figs. 1 and 2).  In such an embodiment, the first heated milling apparatus would constitute the claimed heated slurry tank and the second heated milling apparatus would constitute a distinct wet grinding machine.  

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.  Lombard (US 2008/0184661), in a method of making an asphalt coating (title), teaches it is conventionally known in the art that in order to recycle a shingle, the shingle is first ground.  The ground up shingles may also be used as an additive to virgin asphalt (par. 3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732